Wood, J., (after stating tbe facts). Tbe chancellor was correct in finding that tbe third section of tbe act defines tbe system of drainage contemplated by tbe Legislature, and also in finding that tbe board could not expend more than tbe sum of three hundred thousand dollars ($300,000) to carry out tbe purpose of tbe Legislature as expressed in tbe act. Tbe intent of tbe Legislature is not left to be gathered from doubtful language in various sections of tbe act, but it is clearly and unmistakably expressed in the third section, and where tbe intent is clearly expressed in unambiguous language, it is the duty of the court to give that language its full force and effect. The court can not change the plain meaning of the words used by the Legislature without trenching upon its functions. Therefore, we are of the opinion that no authority can be found in the act for the construction of five main drains or canals, with laterals, at a cost of two million, two hundred and seven dollars ($2,000,207), when the language of the act defining the system clearly expresses that there shall be one main drain or canal, with laterals, to cos! not more than three hundred thousand dollars ($300,000). To do so would be doing violence to the language of the áct, and would be, in our opinion, the baldest kind of judicial legislation. The language of the third section plainly shows that the Legislature had in mind only one main drain or canal, and this the Legislature divided into two parts, viz: “From the Lincoln County line to Boggy Bayou,” and “of Boggy Bayou from the Government levee to Clay Bayou.” It is plain that in the matter of construction the Legislature had in mind these divisions of the main drain into two parts, for it says: “The work from-Boggy Bayou on down shall be completed before the Government is asked to move its Boggy Bayou Levee.” Then in another portion of this section the language is: “The board shall provide in like manner for the opening and constructing of a ditch or canal from the Lincoln County line to Boggy Bayou.” It is clear that the main ditch or canal was treated as having these two parts, for, after the description of these parts, the language continues: “After the completion of the main ditches or canals as above set forth, it may construct such general or main laterals as will be of benefit to the community, etc., out of the funds in its hands, from the surplus and if there be a surplus.” The use of the terms “main ditches” or “canals” in the plural shows that the main drainage ditch or canal before described was to be composed of the two parts as above stated, the one part running “from the Lincoln County line to Boggy Bayou,” and the other “of Boggy Bayou from the government levee to Clay Bayou,” both together constituting the main drainage canal from its beginning at “the Lincoln County line” to its terminus at “Clay Bayou.” In other words, the main canal, consisting of these two parts, was to begin at the Lincoln County line and to end at Clay Bayou. Wherever the words “drains,” “ditches” and “canals” are used in other sections of the act, they must be held to have reference to the “general or main laterals” to the one main drainage canal. These “general or main laterals” are provided for in the third section of the act and are contemplated as a part of the drainage system, by which the water was to be run into and conducted through the one main drainage canal, as above described. To our minds it is clear that the Legislature did not intend that the system of drainage provided by the act should cost exceeding the sum of three hundred thousand dollars. The money to be expended for the work was to be borrowed “at a rate of interest not exceeding six per cent per annum,” and “to that end negotiable bonds of the district were to be issued not exceeding three hundred thousand dollars.”” The only purpose of issuing bonds was to borrow money to do the work. That was the only method provided for raising the necessary funds, and as we construe this provision, it was a limitation upon the power of the board to borrow money in excess of the sum of three hundred thousand dollars. No greater sum than this was authorized to be expended in the prosecution of the work. This construction is strengthened by the language also of the third section providing that after the completion of the main ditches or canals, constituting the one main channel of the drainage system, as above explained, “general or main laterals” could be constructed from the “surplus fund,” if there should be a “surplus.” In other words, this shows that the sum of three hundred thousand was named as the sum to be expended and no more, and if it did not require this sum to construct the main drainage canal then the residue could be used in the construction of lateral drains. To give the act the construction contended for by appellants, the third and twelfth sections would have to he entirely ignored. The construction we have indicated will harmonize all parts of the act, and at the same time effectuate the legislative intent so clearly expressed and shown in the third and twelfth sections. It is our duty to so construe the act that every clause, sentence or part shall stand if possible. No section should, be rendered nugatory, where it is possible to carry out the purpose of the Legislature without so doing. Wilson v. Biscoe, 11 Ark. 44; Kelly Heirs v. McGuire, 15 Ark. 555; Scott v. State, 22 Ark. 369; McNair v. Williams, 28 Ark. 203; Little Rock & Fort Smith Rd. Co. v. Howell, 31 Ark. 119; Beavers v. State, 60 Ark. 129. The Legislature must be presumed to have had a competent knowledge of the subject-matter of the legislation. It must be presumed to have ascertained in advance the kind of improvement needed by the people affected thereby and the proximate cost of that kind of improvement. Page & Jones on Assessments, § 290. ' Since it has limited the cost of irmprovement to three hundred thousand dollars, it would be unreasonable to conclude that it had provided at the same time for a drainage system that would cost more than six times the sum fixed as the limit of its cost. Therefore, the chancery court was clearly correct in holding that the assessment based upon the alleged benefits to be derived .from a system to be constructed according to the plan adopted by the appellant district was illegal and void. This conclusion makes it unnecessary to determine whether the assessment was also void for the other reasons alleged in the complaint. The court further decreed “that no future assessment for drainage purposes be levied against any of the hereinafter described lands under the above mentioned act, creating the defendant district.” The assessments which the court declared illegal and void were made upon the alleged benefits to be derived from a system of drainage according to the plan adopted by the board of directors of the district, and that plan, as we have seen, was not authorized by the act. There has been no assessment as yet npon the benefits, if any, to be derived by a system of drainage contemplated by the act, as we now construe it. When such assessments are made if any of the land owners in the district are not benefited they will have their remedy. It was premature in the lower court to pass upon that question before an assessment is made upon the plan of drainage contemplated by the act. It will be time enough when such assessments are made, if they are called in question, to determine that issue. So much of the decree of the lower court, therefore, as declared that no future assessment for drainage purposes should be levied against any of the lands described under the above-mentioned act was premature, and therefore erroneous. So much of the decree of the ]ower court, therefore, as declares that “no future assessment for drainage purposes be levied against any of the hereinafter described lands under the above mentioned act shall be levied” will be vacated and set aside, and the decree as thus modified will be affirmed.